IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

2-BAR RANCH LIMITED
PARTNERSHIP, a Montana limited
partnership; BROKEN CIRCLE No. CV 18-33-BU-SEH
RANCH COMPANY, INC., a
Montana profit corporation; R BAR N

RANCH, LLC, a Montana limited MEMORANDUM
liability corporation, &
ORDER
Plaintiff`s,
vs.
UNITED STATES FOREST

SERVICE, an Agency of the United
States Department of Agriculture;
SONNY PERDUE, in his official
capacity as Secretary of the United
States Department of Agriculture;
VICTORIA CI-[RISTIANSEN, in her
official capacity as Interim Chief of the
Forest Service; LEANNE MARTEN,
in her official capacity as Regional
Forester for the Nonhem Region;
MELANY GLOSSA, in her official
capacity as Forest Supervisor for the
Beaverhead-Deerlodge National
Forest, State of Montana; CAMERON
RASOR, in his official capacity as
District Ranger for the Pintler Ranger
District in the Beaverhead-Deerlodge
National Forest,

Def`endants.

 

 

Before the Court is Plaintif`fs 2-Bar Ranch Limited Partnership (“2-Bar”),
Broken Circle Ranch Company, Inc. (“Broken Circle Ranch”), and R Bar N
Ranch, LLC’s (“R Bar N Ranch”) (collectively “Plaintiffs”) Motion for
Preliminary Injunction by which they seek to enjoin the United States Forest
Service (“Forest Service”) from enforcing certain livestock grazing management
standards against Plaintiffs’ grazing operations on a grazing allotment within the
Beaverhead-Deerlodge National Forest,l A hearing on the motion was held on
October 10, 2018. For reasons stated below, the motion is denied.

Background

The Federal Land Policy and Management Act of 1976 (“FLPMA”)2
authorizes livestock grazing on specified allotments within the National Forest
System.3 The Forest Service administers the System’s range resources under
FLPMA and the National Forest Management Act (“NFMA”)4 through the

development of` forest-wide management objectives to achieve certain desired

 

' See Doc. 17 at 2-3.
2 43 U.s.C. §§ 1701-87 (2018).

3 See 0reg0n Natural Desert Ass 'n v. U.S. Forest Serv., 465 F.3d 977, 980 (9th Cir.
2006) [hereinafter ONDA].

4 16 U.s.c. §§ 1600-14 (2018).

conditions.5

Individual livestock grazing operations on allotments are managed by site-
specific: (1) grazing permits; (2) allotment management plans; and (3) annual
operating instructions.6 Site-specific documents developed by the Forest Service
incorporate, among other objectives, grazing management standards designed to
reduce the impact of livestock grazing on other forest resources.7

Plaintif`fs graze cattle on the Dry Cottonwood Allotment, located west of the
Continental Divide in the Beaverhead-Deerlodge National Forest, under ten-year
term grazing permits.8 'l`hroughout the 2015 and 2016 grazing seasons, the Dry
Cottonwood Allotment was inspected using Forest Service-developed grazing
management standards,9 which included allowable use levels (“AULs”) that
specified the allowable levels of stream bank disturbance, riparian stubble height,

and utilization of differing forage species in particular ranges.10 The AULs were

 

5 See 36 C.F.R. § 222.l(a) (2018); see Doc. 47-6 at 9. See also Buckingham v. Sec ’y of
U.S. Dep 'l of Agric., 603 F.3d 1073, 1076 (9th Cir. 2010).

6 See ONDA, 465 F.3d at 979 (CitatiOIlS Omitfed).
7 See Doc. 47-6 at 33-34.

s See Docs. 34-8 at 2, 36-9 at 2, and 39-11 at 2. The Forest Service terminated Broken
Circle Ranch’s grazing permit in August 2018. See Doc. 37-22 at 1-2.

9 See DOCS. 42-19, 42-21 at l, and 42-22.
'° See Docs. 42-21 at l and 34-12 at 2.
-3-

documented in the Administrative Record as “Riparian Mitigation Measures
Deerlodge National Forest March 12, 1997” (“1997 AULs”),ll and were
incorporated into Plaintiffs’ grazing permits.12

In November 2016, the Forest Service sent Plaintiffs a Notice of
Noncompliance detailing violations of several grazing management standards,
including exceeding the 1997 AULs.13 A second Notice of Noncompliance was
sent in November 2017, describing continued violations of the 1997 AULs.l4
Twenty percent of Plaintiffs’ term grazing privileges for the 2018 and 2019
grazing seasons on the Dry Cottonwood Allotment were suspended after the
second Notice of Noncompliance was sent.'5

Plaintiffs appealed the twenty-percent suspension, arguing in part that the
1997 AULs did not apply to the Dry Cottonwood Allotment, but that rather the

2009 Beaver-Deerlodge National Forest Land and Resource Management Plan’s

 

“ Riparian Mitigation Measures Deerlodge National Forest March 12, 1997. Doc. 48-1 at
l-4.

’2 See Docs. 34-8 at 6-9 and 39-11 at 6-9. Broken Circle Ranch’s 2014 grazing permit
incorporates a diff`erently-formatted document entitled "Interim Riparian Mitigation Measures
Deerlodge National Forest March 12, 1997” that provides for identical AULs. See Doc. 36-9 at
7-10.

'3 See Doc. 34-12 at 2.
" See Doc. 34-17 at I-2.

'5 See Doc. 34-18 at 1-2.

Interim Livestock Grazing Standards (“2009 Interim Standards”)'6 provided the
applicable AULs."

On April 18, 2018, the Forest Supervisor issued a final administrative
decision (“April 18, 2018 Decision”) reversing the suspension and reinstating
Plaintiffs’ full grazing privileges.18 However, the April 18, 2018 Decision
disagreed with Plaintiffs’ assertion that the 2009 Interim Standards applied to the
Dry Cottonwood Allotment.19 It found instead that separate AULS applied,20
documented in the Administrative Record as “Interim Riparian Mitigation
Measures Deerlodge National Forest September 14, 1995” (“1995 AULs”).21
Permit modifications incorporating and consistent with the 1995 AULS and

removing the 1997 AULS were drafted later and included in the 2018 Annual

 

'° Doc. 47-6 at 34.

n See DOCS. 45-3 at 29-37, 45-4 at 29-37, and 45-5 8129-37.
"‘ See Doc. 46-10 at 4.

’9 See Doc. 46-10 at 2.

2° See Doc. 46-10 at 2 (“I find the 1996 DN clearly selected the AULS described in
Appendix A of the EA.”).

2’ Appendix A Interim Riparian Mitigation Measures Deerlodge National Forest
September 14, 1995, Environmental Assessment Dry Cottonwood Allotment Grazing Permit
Issuance Deerlodge National Forest Deer Lodge Ranger District November 1995. Doc. 47-9 at l,
39-41.

-5-

Operating Instructions.22

On May 31, 2018, Plaintiffs filed suit under the Administrative Procedure
Act in this Court seeking judicial review of the April 18, 2018 Decision.23 They
claim the Forest Service’s application of the 1995 AULS to the Dry Cottonwood
Allotment, rather than the 2009 Interim Standards, was arbitrary and capricious
and in violation of` NFMA, FLPMA, and the National Environmental Policy Act.24
A preliminarily injunction enjoining the Forest Service from enforcing the 1995
AULS until the Court issues a final decision on the merits Was sought.25

Analysis

“A preliminary injunction is ‘an extraordinary and drastic remedy, one that
should not be granted unless the movant, by a clear showing, carries the burden of
persuasion.”’26 A plaintiff seeking a preliminary injunction must show: (1) a

likelihood of success on the merits; (2) a likelihood of` irreparable harm absent

 

22 See Docs. 34-25 at 1, 40-11 ar 1, 34-27 at 3, and 40-12 ac 3.
23 See Doc. 1 at 1-7.

24 See Doc. 1 at 1-7.

25 See Doc. 17 at 2-3.

26 Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong,
520 U.S. 968, 972 (1997) (per curiam)) (emphasis omitted). See also Winter v. Natural Res. Def
Council, Inc., 555 U.S. 7, 24 (2008) (“A preliminary injunction is an extraordinary remedy never
awarded as of right.”).

-6-

preliminary relief; (3) the balance of the equities tips in its favor; and (4) an
injunction is in the public interest.27

A preliminary injunction may not be granted unless a plaintiff demonstrates
that “irreparable harm is likely, not just possible,”28 to occur “‘before a decision
on the merits can be rendered.”’29 “[S]peculative injury does not constitute
irreparable injury,”3° and the “possibility of some remote future injury” cannot
support the issuance of a preliminary injunction.‘"

Plaintiffs have asserted two separate claims of irreparable harm. First, they
claim that they “cannot be adequately compensated for the time and energy

expended trying to comply with the [1995 AULs],”32 and “[e]ven if monetary

damages could compensate Plaintiffs for their harm, the Forest Service is likely

 

27 See Winter, 555 U.S. at 20 (citations omitted).

23 Alliancejbr the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (citing
Winter, 555 U.S. at 22).

29 Winter, 555 U.S. at 22 (quoting llA C. WmoHT, A. MlLLER, &. M. KANE, FEDERAL
PRAc'rlcF. AND PRocEDuRE § 2948.1, p. 139 (2d ed.l995)) (emphasis added).

3° Colo. River Indian Tribes v. Town of Parker, 776 F.2d 846, 849 (9th Cir. 1985) (citing
Goldie ’s Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir. 1984)). See also 13
JAMr-:s WM. MooRE ET AL., MooRE’s FF.DERAL PRACTlCE § 65.22[1][b], p. 65-50 (3d ed. 2018)
(“Alleged harm that is remote or speculative will not be considered irreparable; rather, the
movant must demonstrate that the threatened harm is imminent.”).

" Winter, 555 U.S. at 22 (quoting llA C. WRIGHT, A. MlLLER, & M. KANE, FEDERAL
PRACTICE AND PRocEDuRE § 2948.1, p. 155-56 (2d ed.l995)).

32 Doc. 23 at 17.

immune from paying.”33

The bare assertion that the Forest Service is “likely immune from paying”
monetary damages fails to establish that the purported harm is irreparable “‘The
possibility that adequate compensatory or other corrective relief will be available
at a later date, in the ordinary course of litigation, Weighs heavily against a claim
of irreparable harm.”’34 Plaintiffs may have viable causes of action for monetary
recovery not yet asserted if the federal government waived sovereign immunity
from suit under the Federal Tort Claims Act,35 the Tucker Act,36 or the Little
Tucker Act.37

More significant to the claim of irreparable injury is the undisputed reality
that Plaintiffs are not now conducting grazing operations on the Dry Cottonwood

Allotment38 The 2018 grazing season closed on September 30, 2018.39 The 2019

 

33 Doc. 23 at 17 (citing Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d 1234,
1251 (9th Cir. 2001) (finding a possibility that plaintiffs would be barred from seeking
compensation due to state defendant’s sovereign immunity under the Eleventh Amendment).

34 Conkright v. Frommert, 556 U.S. 1401 , 1403 (2009) (quoting Sampson v. Murray, 415
U.S. 61, 90 (1974)).

35 28 U.S.C. §§ 1346, 2671-80 (2018).

36 28 U.S.C. § 1491(3)(1) (2018).

37 28 U.S.C. § 1346(3)(2) (2018).

38 See Docs. 34-8 at l, 39-11 at 1, and 49 at 8.

39 See Docs. 34-8 at 1, 39-11 at 1, and 49 at 8.
-3-

season is not scheduled to commence until June 16, 2019.40

This case is reasonably on schedule to be fully submitted for merit decision
on February 20, 2019,4' well in advance ofPlaintiffs’ new grazing season. The
Court fully expects to issue a final decision on the merits of Plaintiffs’ claims
before Plaintiffs will be obliged to expend further time or energy complying with
the Forest Service’s AULs. A preliminary injunction is unnecessary to prevent
Plaintiffs’ first claim of irreparable harm,

Plaintiffs second claim of irreparable harm is that absent a preliminary
injunction, the Forest Service will inevitably find Plaintiffs in violation of the
1995 AULs, issue a third Notice of Noncompliance for the 2018 grazing season,
and suspend or cancel Plaintiffs’ grazing privileges on the Dry Cottonwood
Allotment,42 They argue that such a suspension of their grazing privileges would
leave Plaintiffs “without adequate feed for their livestock and forc[e] them to take
steps that adversely affect their private lands, livestock, and budget.”43

The possibility of future injuries that Plaintiffs anticipate are too speculative

 

“° See Docs. 34-8 at l, 39-11 at 1, and 49 at 8.
" See Doc. 28 at 2.

42 See DOC. 23 at 17.

33 Doc. 23 at 17-18.

to qualify as proof of irreparable harm.44 No Notice of Noncompliance for the
2018 grazing season has been issued.45 No suspension of any of Plaintiffs’ grazing
privileges has occurred.46 Even if the Forest Service were to take such action in the
future, Plaintiffs have not shown how that action Would adversely affect Plaintiffs’
grazing operations on the Dry Cottonwood Allotment before a final decision is
made on the merits.

Plaintiffs’ failure to carry the burden of showing a likelihood of irreparable
harm absent injunctive relief is dispositive of Plaintiffs’ motion.“7

ORDERED:

Plaintiffs’ Motion for Preliminary Injunction48 is DENIED.

DATED this g@ /day of october, 2018.

 

l AM E. HADDON
United States District Judge

 

44 See Colo. Rive)‘ Indian Tribes, 776 F.2d at 849.
45 See Doc. 49 at 39-40.
46 See Doc. 49 at 39-40.

‘" See 13 JAMES WM. MooRE ET AL., MooRE’s FEDERAL PRACTICE § 65 .22[1][a], p. 65-
45 (3d ed. 2018) (“[A] district court is not required to make specific findings on all four factors
in deciding a motion for a preliminary injunction if fewer factors are dispositive of the issue.”).

48 Doc. 17.
-10-

